ORDER

PER CURIAM:
AND NOW, this 26th day of September, 1996, upon consideration of the Supplemental Report and Recommendations of the Disciplinary Board dated August 1, 1996, it is hereby
ORDERED that LOUGENIA S. GRAVES, be and she is SUSPENDED from the Bar of this Commonwealth for a period of one (1) year and one (1) day, and she shall comply with all the provisions of Rule 217 Pa.R.D.E.
It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.